Citation Nr: 0017989	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for a chronic cervical 
spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Denver RO which denied service connection for cervical spine 
degenerative joint and disc disease.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has a chronic cervical spine disability related 
to service.


CONCLUSION OF LAW

The veteran does not have a chronic cervical spine disability 
which was incurred in or aggravated during service, nor does 
he have one which may be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  A disorder may be service 
connected if the evidence of record reveals that the veteran 
currently has a disorder that was chronic in service or, if 
not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  A claim that is well grounded is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81.  For purposes of 
determining whether a claim is well grounded, the Board 
presumes the truthfulness of its supporting evidence.  
Arms v. West, 12 Vet. App. 188, 193 (1999); Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In this case, medical evidence shows the veteran has cervical 
spine arthritis.  Therefore, the first requirement of a well-
grounded claim is satisfied.  In addition, the veteran 
asserts that this basically had its onset during the plane 
crash in which he was involved during service.  For the 
purpose of determining whether the claim is well grounded, 
the Board presumes the truthfulness of this assertion.  Arms, 
12 Vet. App. at 193; Robinette, 8 Vet. App. at 75; King, 
5 Vet. App. at 21.  A private doctor opined in January 1999 
that he believed the problems the veteran was having with his 
neck were "all based on the 1945 injury."  This provides 
competent evidence of a possible nexus between the current 
cervical spine disability and service.  Accordingly, the 
Board finds that the claim is well grounded.

Factual Background

A review of the service medical records reflects that the 
veteran sustained numerous injuries, including simple, 
complete fractures of the bones of both legs and a simple, 
comminuted fracture of the lower third of the right humerus 
near the elbow joint.  The service department treatment 
records are without reference to involvement of the cervical 
spine.

The veteran was accorded an examination by VA in October 
1946.  He stated that he enlisted for military service in 
1942 in good physical condition.  He claimed he had had no 
serious sickness, accidents or injuries prior to enlistment.  
Reference was made to the airplane crash in March 1945 which 
resulted in fractures of both legs and a fracture of the 
right elbow.  The veteran stated that currently, complaints 
included stiffness of the right arm and right elbow, a lack 
of motion of the right arm, and fatigue involving the legs.  
No complaint was expressed with regard to the cervical spine.  
The examination diagnoses pertained to the right upper 
extremity and the lower extremities.

The veteran was also accorded an orthopedic examination by VA 
in October 1946.  Complaints were focused on the right elbow 
and the lower extremities.  The diagnoses were healed 
fracture of the coronoid process of the right ulnar, and 
healed fracture of the left and right tibias.

At the time of VA surgical and orthopedic examination in 
November 1949, the veteran's chief complaint was limited 
motion of the right elbow.  The examination was focused on 
the right elbow and the lower extremities.  No reference was 
made to the cervical spine.

When the veteran was examined by VA for orthopedic purposes 
in May 1959, the records were carefully reviewed.  Reference 
was made to the airplane crash in March 1945 with fractures 
being sustained to the right humerus and the lower 
extremities.  The veteran's current complaints included 
stiffness in the right elbow.  He referred to pain which went 
up to the shoulder and then to the neck and indicated "I feel 
the neck quite stiff."  A disability involving the neck was 
not identified at the time of examination.

The veteran was accorded another rating examination by VA in 
August 1989.  It was noted that his complaints were somewhat 
nonspecific.  It was stated that he was presumably asked to 
reopen his claim because of some problems with his feet and 
his calves which he was led to believe might be due to 
injuries sustained in the plane crash.  The examination was 
concerned primarily with the right upper extremity and the 
lower extremities.

In a March 1996 statement the veteran expressed the opinion 
that he had a neck condition which was the result of the 
aircraft accident in March 1945.

In an undated communication received in June 1996, the 
veteran indicated that the problem with his neck began in the 
late 1940's and early 1950's.  He related that he went to his 
family doctor in Illinois, where he was living at the time.  
He added that after a long period of treatment for 7 or 
8 years, the physician asked him whether he had ever been in 
an accident and he referred to the airplane crash in 1945.  
The veteran reported that X-ray studies had been taken 
previously and these had shown bone spurs and injured 
vertebrae.  He added that he also had a severe whiplash as a 
result of the accident.  He stated that he had put up with 
this problem for 50 years and a VA doctor in Cheyenne 
suggested he go to Denver for magnetic resonance imagining.  
He added that the doctor who treated him in Illinois had 
passed away.

Medical evidence associated with the file includes a report 
of magnetic resonance imagining of the cervical spine done at 
the VA Medical Center in Cheyenne in January 1996.  It showed 
evidence of herniation of the nucleus pulposus at the C4-C5 
level and marked hypertrophy involving the uncinate processes 
bilaterally at the C5-C6 level.

The veteran was given another rating examination by VA in 
July 1996.  It was indicated the claims folder was not 
available for review at the time of the examination.  The 
veteran gave a history of having injured his neck in March 
1944 (sic) when he was in a plane crash.  He stated that the 
neck problem did not present itself until the early 1950's, 
when he began to see his family physician for treatment of 
neck pain.  He claimed the neck pain had been present on a 
daily basis since that time.  He added that in the 1950's he 
had an X-ray study done of the neck and this showed the 
presence of spurring.  He added that he was then seen by 
doctors for several years because of neck problems.  Notation 
was made that in February 1996 he underwent magnetic 
resonance imagining at the VA Medical Center in Denver.

Findings were recorded and the diagnosis was history of 
injury to the cervical spine, "with chronic neck pain, 
spondylosis, herniated disc disease, C4-5, with marked 
hypertrophy of the uncinate process bilaterally, bilateral 
radiculitis to the shoulder area, limited motion."

In January 1999 Floyd H. Pohlman, M.D., stated that he saw 
the veteran that month for evaluation of the veteran's neck.  
The veteran reported that he injured his neck in an accident 
back in 1945 when he was involved in an airplane crash.  He 
claimed that he received numerous injuries.  It was indicated 
that about 5 years after the initial injury, he began to 
experience cervical problems which had bothered him ever 
since.  There was no other previous injury of the neck and 
the problems he had in January 1999 were related to the 
original accident involving the airplane crash.  The 
physician stated there was no link between any 1945 accident 
and any present accident or injury because there had not been 
any other previous injury to the neck and he believed that 
the surgical trauma and problems the veteran was having with 
his neck were all based on the 1945 injury.

A VA examination was accorded the veteran in March 1999.  
Medical records were available and reviewed at the time of 
the examination.  The veteran reported that he was told by a 
physician in Cheyenne when he was seen there that he should 
have the neck reviewed for service connection consideration.  
Current X-ray studies of the cervical spine showed 
degenerative changes.  No acute fracture or dislocation was 
identified.

The examination diagnosis was multi-level degenerative 
changes of the cervical spine, with normal clinical findings 
and complaints of subjective discomfort.  In the opinion of 
the examiner, the current degenerative changes were 
compatible with osteoarthritis throughout the body and were 
"not related to an acute injury of the cervical spine...."  
Notation was made that multi-level degenerative changes were 
seen not only in the cervical spine, but also in the dorsal 
and lumbosacral spine.

Analysis

The January 1999 statement from Dr. Pohlman constitutes 
competent evidence linking the veteran's service to a current 
disability.

Weighing against the above evidence is the opinion expressed 
by a VA physician in March 1999 in which she stated that in 
her opinion the current degenerative changes involving the 
cervical spine were compatible with generalized arthritis 
throughout the body and were not related to any acute injury 
to the cervical spine sustained in service many years 
earlier.  The VA physician in March 1999 had the claims 
folder available for review and accounted for all of the 
evidence and findings on earlier examinations, while the 
private physician did not do so.  The Board also notes that 
assessments based on inaccurate histories supplied by a 
veteran are of no probative value.  See Boggs v. West, 
11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 
6 Vet. App. 200, 205-06 (1994) (finding that presumption of 
credibility of evidence did not arise as to medical opinion 
that the veteran's disability was incurred in service because 
it was based on an inaccurate history); .  Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because the physician's opinion was 
based upon "an inaccurate factual premise" and thus was of 
"no probative value" since it relied upon the veteran's 
account of his medical history and service background.  The 
private physician in the instant case did not have the claims 
folder available and had to rely on history given him by the 
veteran.  The contemporaneous medical evidence of record does 
not contain mention of a cervical spine complaint until 
examination by VA in 1959, a time many years following 
service discharge.  Even at that time a cervical spine 
disorder was not identified.  Documentation of the presence 
of a cervical spine disability was not made for years after 
that.

Accordingly, the undersigned finds the opinion by the VA 
physician in March 1999 is of more probative weight than the 
opinion from the private physician in January 1999.  The 
preponderance of the evidence is therefore against the claim 
for service connection for a chronic cervical spine disorder.


ORDER

Service connection for a chronic cervical spine disorder is 
denied.


		
	ROBERT E. O'BRIEN
Acting Member, Board of Veterans' Appeals



 

